Per Curiam.
In view of the allegations contained in the fifteenth paragraph of the amended complaint to the effect “ That the transfer to the individual defendants was made with the actual intent to defraud ” as distinguished from “ intent presumed in law,” we have determined that the first separate and distinct defense will not be stricken out. While under a general denial defendants undoubtedly could have shown that there was no actual intent to defraud, nevertheless, as Judge Crane said in Morgan Munitions Co. v. Studebaker Corp. (226 N. Y. 94, 98), “ Matter which would be sufficient under a general denial loses none of its efficacy by being pleaded as a defense.”
The order, so far as appealed from, should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously affirmed, with twenty dollars costs and disbursements.